Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/25/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument concerning the restriction requirement regarding claims 33-45, the Examiner does not find this persuasive. 
Claims 33-45 are directed towards a sub-combination which has utility either by itself or in other combinations which would require an additional scope of search.  Further, the inventions have divergent subject matter, would employ a different field of search, and the prior art applicable to one invention would not likely be applicable to another invention. 
In regard to the applicant’s argument regarding the term “series”; the interpretation of the term “series” is unreasonable because it removes the term from the context of the claim with reference to hydraulic cylinders; paragraph [0052] of US publication 20190314741 states that Figure 5 shows cylinders connected in series; the specification describes connected in series as cylinders that are connected along a hydraulic path where hydraulic fluid is shared between adjacent hydraulic cylinders; one of ordinary skill would interpret the claim to be directed to hydraulic cylinders that are connected along a hydraulic path; the dictionary definition provided is completely separate from the hydraulic context of the specification and claim and does not provide the meaning that the term would have to a person of ordinary skill in the art, the Examiner does not find this persuasive. 

The Examiner has interpreted the term “series” under broadest reasonable interpretation in light of the instant specification as a group of related or similar things arranged in order or succession; sequence.  This interpretation fits with the instant specification, specifically at Figure 5 and paragraph [0052].  The claim does not require sharing of hydraulic fluid and one of ordinary skill in the art would understand that “series” connection does not necessarily require sharing of hydraulic fluid. 
In regard to the applicant’s argument regarding claim 16; claim 16 requires that the rigid swing arm has “a proximal end mounted to one of the legs”; no part of handling device 1380 of Davis is mounted to the legs supporting the column 1310; Davis merely discloses that arm 1385 of the handling device 1380 is designed to rotate or pivot around joint 1389 and tilt the bed support 1368 such that it can be removed or inserted between cylinders 1334; the proposed combination of Eriksson and Davis will not result in a base assembly that includes a rigid swing arm configured as called for in claim 16, the Examiner does not find this persuasive. 
Claim 16 requires “a rigid swing arm having a proximal end mounted to one of the legs”.  The Examiner notes that Davis does not refer to pieces 1380, 1310, 1389, 1368, or 1334 as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777